Citation Nr: 1538821	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1952 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter has been previously remanded by the Board in April 2014 and November 2014.  The claim of entitlement to service connection for a thoracic spine disability was granted in a June 2015 rating decision, and is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2015 medical opinion obtained upon remand stated that it is at least as likely as not that the Veteran's cervical spine disability or thoracic spine disability is etiologically related to service.  In order to obtain clarification, a July 2015 opinion was obtained.  This opinion stated that while the thoracic spine disability was at least as likely as not related to service, it is less likely than not that the cervical spine condition is related to service.  The rationale simply stated that there is insufficient evidence in the medical record to provide a nexus between service and his current cervical spine condition, and that the Veteran's service treatment records (STRs) are silent with regard to complaint of or diagnosis of a cervical spine condition.  Unfortunately, this opinion is inadequate.  Once again, the clinician has ignored the Veteran's competent lay statement in the June 2014 VA examination that while in service he developed neck pain that radiated down to the mid-spine, which he related to carrying heavy tanks on his shoulders.  Therefore, upon remand, a supplemental opinion should be obtained that specifically considers the Veteran's report of neck pain in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, to include this remand, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was caused by or is otherwise etiologically related to service, to include carrying heavy containers in service

THE CLINICIAN IS TO SPECIFICALLY DISCUSS THE VETERAN'S COMPETENT LAY STATEMENT IN THE JUNE 2014 VA EXAMINATION THAT HE DEVELOPED NECK PAIN IN SERVICE THAT RADIATED DOWN HIS SPINE, WHICH HE BELIEVED WAS RELATED TO CARRYING HEAVY TANKS ON HIS SHOULDERS.  

A complete rationale must be provided for any opinion or conclusion expressed.  

2.  Thereafter, re-adjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




